 ,11In 'the Matter of A. K.WILSONTIMBER'CoiIIPANYandLUMBER ANfSAWMILL WORKERS, AFL,Case No. 19-R-1570.-Decided October:12, 1945'.Mr.W. J. Hutch,Oreg., for the.Company..Messrs.Do jile PearsonandC.'P. Richards,both ,of Eubeiie*,',Oreg.,for the AFL.Messrs. Ray Lea, Fred Taylor,andW. H. Baker,all of Roseburg,Oreg., for the CIO.Mr. Glenn L. Moller,of counsel to the Board.DECISION-ANDDIRECTION OF ELECTIONSTATEMENT OF TILE CASEUpon a petition duly filed by Lumber & Sawmill Workers Union,chartered by United Brotherhood of Carpenters and Joiners of Amer-ica, affiliated with the A. F. of L., herein called the AFL, alleging thata question, affecting commerce had arisen concerning the represen-tation of employees of A. K. Wilson Timber Company, Oakland,Oregon, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeThe hearingiwas held at Rose-burg, Oregon, ,on July 2, 1945.The Company, the AFL, and Local .Union 7-307, International Woodworkers of America, CIO, hereincalled the CIO, appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses;and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded an opportunity tofile'briefs with the Board.Upon the entire record in the case, the-Board makes the following:FINDI-NGS OF FACT1.THE, BUSINESS OF THE COMPANYA'.K. WilsonTimber Company,a partnership *licensed to do busi-ness in the Stateof Oregon,maintains its principal office and place64 N L R. B , No. 19.90 A.'K.of business in Portland,, Oregon.The Company operates a sawmilland veneer plant at Oakland, Oregon, and also conducts logging oper-ations near Roseburg, Oregon.The Company 'began operations' atOakland only a short tithe ago, the sawmill producing approximately"30,000 board feet of lumber per day wild the veneer plant producing,approximately 15;000 feet of veneer per day.' The daily output ofthe sawmill and veneer plant has-'an aggregate value in excess of$2,000.,Virtually the entire output of these operations ' is shippedto points outside the State of Oregon.The' Company admits that it is engaged in' commerce within 'themeaning of the National Labor Relations Act.'II.THE ORGANIZATIONS INVOLVEDLumber & Sawmill Workers Union, chartered by .the UnitedBrotherhood of ,Carpenters and, Joiners of America, affiliated withthe American Federation of Labor, is a labor organization admitting,to membership employees of the Company.Local Union 7-307, International Woodworkers of America, affili-ated with the Congress of Industrial Organizations is a labor organ-,ization admitting to membership employees of,the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the AFL as theexclusive bargaining, representative of its sawmill and veneer+ plantemployees until the AFL has been certified by the Board in an appro-priate unit.'IThe CIO, which currently "represents the employees at the Com--pa.ny's logging operations at Roseburg, Oregon, contends that theations as well, but does not assert its contract covering those employees'as a bar to this proceeding.:A Statement of a Board agent,'introduced into evidence at the hear-ing, and a statement of the Trial Examiner at the hearing indicate-that each Union represents substantial numbers of employees in theunit alleged by it to be appropriate.,We find that a question affecting commerce has arisen concerningthe representation ,of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.'The Field Examiner reported that the AFL submitted 34 authorizationcards,all datedApril 194.5At thehearing theAFL submitted to the Trial Examiner 34 authorizationcards, 9 ofwhich weredated in Apriland 25 in June-1945, and the CIO submitted28 application-for-membership cards, dated as follows:2 in September1944, 11 in October 1944,7 in April,'and 8 in June 1945-There are approximately 65 emplgyeesin the unit alleged by the AFL tobe appropriateand approximately 80 employees in the unit claimed bythe CIO. 92DECISIONS OF .NATIONAL LABOR RELATIONS BOARDIV.THE APPROPRIATE UNITThe AFL alleges that-the appropriate unit should consist of theCompany's employees at the sawmill and veneer.plant.The CIO seeksa single unit covering the sawmill, veneer plant, and logging opera-tions and would waive its contract as a bar if the Board should directan election in this unit.The Company prefers that these operationsbe separated into three separate units.The parties agree that clericaland supervisory employees should be excluded from the'unit or units.The CIO has represented the Company's logging employees for sev-eral years and currently holds a contract covering these employees,which-was executed in 1944 and automatically renewed in 1945 untilApril 1, 1946.On March 12, 1945, the-Company acquired a sawmillnear Oakland, Oregon, and has operated the mill since that time.Shortly after acquiring the sawmill, the Company undertook the con-struction of a veneer plant adjacent to the sawmill, which plant is nowin operation, although it 'is not yet completed.Altliough there is little interchange of employees between the saw-mill and the veneer plant, the employees at both operations haveapproximately the same working conditions, their earnings are aboutthe same, and they possess about the same degrees of skills. In viewof these facts and the proximity of the plants, we are of the opinionthat the employees at the two operations may properly be representedwithin a single bargaining unit..,There is less similarity between the hours, interests, and working-conditions of the employeesat the loggingoperations alid the em-ployees at the sawmill and veneer plant.At the time of the hearing,,the logging operations were about 45- mile's from the sawmill andveneer plant, although it was testified that within about a month thelogging operations would be moved to a new location about 12 milesfrom the mill, , The logging employees, as previously pointed out,have been organized for several years and are presently covered bya collective bargaining agreement.There,is no history of collectivebargaining for the sawmill and veneer plant employees. It has beenquite.common in the lumber industry for logging and sawmill em-ployees to be included in the same bargaining unit, but such employeesare also frequentlyrepresentedin separate units.Since there is noquestion concerning the representation of the logging camp employees,we find that a unit confined to the sawmill and veneer plant employeesis presently appropriate. In the event that the CIO, in the electionhereinafter directed,is selected as the statutory representative ofthe employees in that unit and the Company is unwilling-to agreethat the employees in the sawmill unit be incorporated into the exist-ing logging unit, we will entertain an appropriate motion to consoli- iA.K.WILSON TIMBER COMPANY93date the two units and to certify, the! CIO as the majority representa-tive of the employees in the consolidated unit.'Doubt was expressed by the Company as to the propriety, of includ-ing the pondmen, who work just outside' the sawmill and veneerplant, in the' same unit with the sawmill and veneer plant, employees.their interests more-closely akin to, those of the logging ^ employeesthan . to, the sawmill employees..The, evidence reveals,' however,-;thatthe. pondmen work, more closely *ith the sawmill employees thanwith the, employees at the logging operations.We shall include the.ponclnleli in the voting group -of sawmill and veneer. plant,empl'oyees..We find tliat;all;employees at-the sawmill and veneer plant; inchidingpondmen and wittchmen,' but excluding office and clerical employees,the saA mill foreman, the veneer :plant'superintendent, the shift fore-man in the verneer_plant,' and any aind all other'supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election among the employees in theappropriate unit who were employed during the pay-roll period imme-diately preceding the date of the Direction of Election herein , sub-ject to-the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 3, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with A. "K. WilsonTimber Company, Oakland, Oregon, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysof the Regional Director for the Nineteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subject2 Dfatterof ChryslerCorporation,42 N. L. R. B 11453The watchmenare unarmed,are not uniformed,militarized or deputized.Their dutiesconsist primarily of cleaning the premises. X94-to Article III, Sections 10 'and 11,: of said Rules- 'and , Regulations,among the employees in the' unit' found appropriate in 'Section IV,above, who *ere employed during the pay-roll period -immediatelypreceding: the date of. this Direction,. including employees who-did.not'work during the pay-roll 'period, because they were ill or on vaca-tion, or temporarily -laid. off;, and including . employees in the armed:polls,,-but excluding any who have since quit or been discharged for: cause and; have not -been,rehiied or' reinstated, prior to the date ofLumber and Sawmill Workers Union; chartered by the United Broth-American Federation of Labor, or by Local Union 7-307, InternationalWoodworkers of America, affiliated with .the Congress-,of IndustrialOrganizations, for the purposes of collective bargaining; or by neither.